 ADMIRAL LINEN SERVICE361CONCLUSIONS OF LAW1.RespondentLawler's Cafeteria &CateringCompany isengaged in commercewithin the meaning of Section 2(6) and(7) of theAct, and Hotel,Motel, andRestaurantClub Employees Union Local353, affiliatedwith Hotel &RestaurantEmployeesand Bartenders InternationalUnion, AFL-CIO,isa labor organizationwithin the meaning of Section2(5) of the Act.2.By interrogating employees with respect to union membership and activity,threatening them with terminating the business if they selected the above-describedUnion or anylabor organization to represent them, and engaging in,and attemptingto engage in, surveillance of employees'union activities,Respondent engaged inconduct that interfered with,coerced, and restrained employees in regard to theexercise of rights guaranteed them in Section 7 oftheAct,in violation of Section8(a) (1) ofthe Act.3.Theaforesaid unfairlaborpractices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Admiral Linen ServiceandLocal 131, Laundry and Dry Clean-ing International Union,AFL-CIOAdmiral Linen ServiceandLocal 131, Laundry and Dry Clean-ing International Union,AFL-CIO. CasesNos. 23-CA-1291-2and 23-CA-1328.August 29, 1962DECISION AND ORDEROn May 23, 1962, Trial Examiner Thomas S. Wilson issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Interme-diateReport.Thereafter, the Respondent filed exceptions to theIntermediate Report and a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to it three-memberpanel [Chairman McCulloch and Members Rodgers and Fanning].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Interme-diate Report and the entire record in the case, including the exceptionsand brief, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner as modified herein.''Concerning the remarks of John and Duff Trimble found violative of 8(a) (1) by theTrial Examiner,we specifically rely upon the testimony of employee Brown that they saidthe employees would no longer get turkeys or chickens for holidays,bonuses, and theprivilege of "breaks";and of employee Dickerson that they said if the Union came inthe employees would have to start working again on Saturdays and their"time wouldbe cut "However the Board finds merit in the Respondent'sexception to the TrialExaminer's finding that the speech of Clifford G.Sliawd was violative of Section 8(a) (1)of the Act.No written text of the speech is in evidence and the only credited testimonyconcerning it is that of Shawd himself.Although the noncoerciveness of the effect of138 NLRB No. 48. 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERThe Board adopts the Recommendations of the Trial Examiner withthe following modification.2these remarks upon the employees involved is not without doubt, we conclude that, underthe circumstances of this case, the speech was not coercive but protected under Section8(c) of the Act.We agree with the Trial Examiner that the Respondent also violated 8(a) (1) byannouncing a wage increase shortly after the Board's direction of election issued, andnote that Respondent has failed to show that this action, though applicable to "both unionand non-union adherents," was part of a normal pattern of wage increases unrelated tounion activityIn connection with the Trial Examiner's finding that the discharge of four of the sixshirt line girls on September 19 was discriminatory because of their membership andactivities on behalf of the Union, he erroneously found that Minter, one of the two notdischarged, as well as Cabellei o, didnotattend the September 17 union meeting observedby Supervisor Craft.Actually, or Mills testified, she saw Minter at the meeting.This,however, does not affect our agreement with the Trial Examiner's ultimate conclusion.We note that earlier, about September 1, Craft had warned an employee not to sign aunion card and said that he would get rid of anyone who did, and that about September 7he had givenwrittenwarnings to the four shirt line girls who had signed cards, and noneto the two who had not, although all six left work early. Actually leaving work earlywas customary when, as the record here indicates, it was apparent that no more workwould be available on a particular day.When the six again left work early on Septem-ber 18, the day after the union meeting which was under surveillance by Craft, the fourwho had signed cards were discharged and the two who had not were given anoralreprimandIn all the circumstances, including the disparate disciplinary treatmentamong the six, we conclude that the Respondent knew that the four girls who were dis-charged had signed union cards and intended the discharge to discourage union activity,in violation of Section 8(a) (3) and (1) of the ActAlthough we note that the Respondent gave conflicting reasons for the discharge ofJearline Dickerson, we find that Dickerson's attendance at the Union's first mass meetingon September 2 is not enough, standing alone, to impute knowledge of her union ad-herence to the RespondentWe further note that in regard to this union meeting whichshe attended, there is no allegation that it was under surveillance by the Respondent.Accordingly, we find merit in the Respondent's exception to the Trial Examiner's conclusionthat Dickerson's discharge on September 5 violated Section 8(a) (3) and (1).zReference to Jearline Dickerson is hereby deleted from the Order and notice.The flu st line of the notice below the signature is amended to read " . . posted forto consecutive days from the date of posting, . . "The following note will appear immediately below the signature in the notice"NOTE.-We will notify any of the above-named employees presently serving in theArmed Forces of the United states of their right to full reinstatement upon applicationin accordance with the Selective Service Act after discharge from the Armed Forces."INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a charge duly filed in CaseNo. 23-CA-1291-2 on September 6, 1961, andthereafter amended,and upon a charge filed in Case No.23-CA-1328 on Novem-ber 3, 1961, and thereafter amended,by Local131, Laundry and Dry Cleaning In-ternational Union,AFL-CIO,hereinafter called the Union,the General Counsel ofthe NationalLaborRelations Board,hereinafter called the General Counsel' andthe Board,respectively,by the Regional Director for the Twenty-third Region(Houston, Texas),issued a complaint dated October 23, 1961,and a second com-plaint dated December 18, 1961, against Admiral Linen Service,hereinafter calledthe Respondent.The complaints alleged that Respondent had engaged in and wasengaging in unfair labor practices affecting commerce within the meaning of Section8(a)(1) and (3) and Section 2(6) and(7) of the Labor Management RelationsAct of 1947,as amended,herein called the Act.Copies of the charges, amendedcharges, complaints,and order consolidating and notice of hearing thereon wereduly served upon the Union and Respondent.iThis term specifically includes the attorneys appearing for the General Counsel at thehearing. ADMIRAL LINEN SERVICE363Respondent duly filed its answers admitting certain allegations of the complaintsbut denying the commission of any unfair labor practices.Pursuant to notice, a consolidated hearing on both complaints was held at Houston,Texas, on January 17, 18, and 19, 1961, before Trial Examiner Thomas S. Wilson.All parties appeared at the hearing, were represented by counsel, and afforded fullopportunity to be heard, to produce, examine, and cross-examine witnesses, to intro-duce evidence material and pertinent to the issues, and were advised of their rightto argue orally upon the record and to file briefs and proposed findings and con-clusions or both.Oral argument was waived. Briefs have been received from Re-spondent and General Counsel on March 2, 1962.Upon the entire record in the case, and from his observation of the witnesses, theTrial Examiner makes the following:FINDINGS OF FACT1.BUSINESSOF RESPONDENTAdmiral Linen Service is, and has been at all times material hereto, a corporationduly organized under and existing by virtue of the laws of the State of Texas, havingitsprincipal office, plant, and place of business at Houston, Texas, whereit is en-gaged in the business of commercial and industriallinenand uniform rental serviceand supply.Respondent, in the course and conduct of its business operations at itsHouston, Texas, plant, during the past 12-month period, a representative period, pur-chased goods and supplies valued in excess of $50,000, which goods and supplies weretransported to its Houston, Texas, plant directly from points outside the State ofTexas.During the same period, Respondent's gross volume of income received fromsales and business operations was in excess of $500,000.The complaints alleged, the answers admit, and the Trial Examiner finds that Re-spondent is engaged in commerce within the meaning of the ActII.THE UNIONINVOLVEDLocal 131, Laundry and Dry CleaningInternationalUnion, AFL-CIO, is a labororganization admitting to membershipemployeesof Respondent.III.THE UNFAIR LABOR PRACTICESA. The facts1.The Trimble speechesSometime about the middle of August 1961,2 John P. and Duff Trimble, father andson, respectively, and Respondent's president and its plant manager, were vacation-ing in California when they were notified by telephone from the plant in Houstonthat an attempt to organize Respondent's employees by the Union was believed to beimminent. It was well known to Respondent through daily newspapers and reportsfrom trade associations to which it belonged that the Union had been organizingthe employees of nearby Mechanics Uniform Supply Company, that it had suc-ceeded in so doing early in July at a Board election, and that it intended to attemptto organize the whole laundry industry of Houston as soon as possible.By August 17 or 24,3 John and Duff Trimble were back at Respondent's plant inHouston and had decided to assemble and speak to Respondent's employees because,as John Trimble put it, during an earlier organizational attempt at the plant in 1949by another union, he discovered that some of his employees had not realized atthat time that Respondent did not want them organized.He did not wish to committhat mistake again.So on August 24,4 Respondent had its employees assembled during working hoursso both John and Duff Trimble could "point out our side" to the employees.In preparing his speech John Trimble had studied an undated release by the TexasRestaurant Association entitled "What To Do and Not To Do About Unions" inwhich the following suggestions were made:2All dates herein are in the year 1961 unless otherwise specified2The witnesses for General Counsel tended to place this meeting on the earlier datewhereas John Trimble calculated it to be "on or about August 24 " The actual date isunimportant because In either event it was prior to any actual organizing attempt at theRespondent's plant'For convenience the Trial Examiner has here accepted Respondent's date. 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDHowever, so long as he [employer] does not use threats or promises of re-ward, the employer can make any argument against a union to his employeesas he sees fit. . . .He can point out that a union simply does not fit a small retail business likehis..Without the Union they can deal with one another on a man to manbasis.If a union comesin, anoutside stranger comes between the operator andhis employees. . . . It costs to belong to a union... .The operator can point out to his employees the benefits and advantages thathe has given them without their having a unionHe can point out what he hasdone and that he is doing everything for them that his narrow margin of profitwill permit.He can emphasize that he can not do any more than his narrowmargin of profit will permit even if they add a union to his restaurant.Theoperator can point out to his employees that a strike doesn't generally happenat a place of business where there is not aunionbut that they know from read-ing the papers and from their own experience that strikes are quite common inbusiness places where thereisa union.When a strike happens, both the em-ployer and the employeeslose... .*******4.Do it now.The best time for a restaurant operator to protect himselfagainst the Union is before the unionorganizer comesto his employees-notafterwards.Get your house in order.Don't wait.Do it now. Get closer toyour employees now.Talk to your employeesnow. Seewhat you canreason-ably do to improve their working conditions, and do it now.Ask yourself whatyou would be willing to do, pay, or give to keep from having a union in yourrestaurant or your establishment if you were at the point where your employeeshad already joined the Union and you were upagainsteither signing a unioncontract or facing a picket line.When you have answered that question, doit now.After the employees had assembled, John Trimble spoke from his own preparednotes.It isclearfrom thesenotes,which Trimble testified he followed "fairlyclosely," that he started his talk, as the witnesses for the General Counsel testified,describing the cost of union organization to employees: $3 per month dues,assess-ments, fines, and nightmeetingswhich would require babysitting expenses.Nexthe stressed the fact that the Union would be a "stranger" butting in the happy re-lationship of employer and employee.Following this Trimble stressed the benefits which the Respondent had voluntarilygiven the employees without the necessity of therebeing aunion in the plant: (1) theBooster Club which made loans to employees at 5-percent interest thus making itcheap to borrow money and giving those withsavings a"good return" on theirmoney; (2) Respondent's profit-sharing plan with its usual Christmas and Junebonuses; (3) the rest periods; 5 (4) vacations with pay; (5) the chickens Respondentgave employees at Thanksgiving and the turkeys and candies given them at Christmas;(6) the fact that Respondent had raised the plant roof 6 feet in order to cool off theworking place of the employees; and (7) the fact that in June Respondent had elim-inated work on Saturdays.These notes show that Trimble ended his speech on the theme that Respondentwould "pay all we can and still show -a profit" and, as proof that the Respondent wasnot "making a big profit," Trimble cited the fact that he had lived in the same housefor 23 years.Employee witnesses testified, and Trimble denied, that in addition Trimble hadstated in the course of his speech that, if the Union came, in, Respondent would haveto eliminate at least some of the benefits cited, particularly the chickens, the turkeys,and the candy and would perhaps have to return to working on Saturdays.Onewitness recalled that Trimble also said that, if the Union came in, a lot of innocentpeople would be hurt.When John P. Trimble at the conclusion of his talk inquired of his son Duff if hehad anything to add, Duff made a little speech in which, as he testified, he said:I am sure you have covered this subject very well, but one thing I think youmight have left out is that I understandatMechanics Uniform where they nowhave a union,the employees are required to stay, at their breaks, stay at theirstations during their breaks, whereas now where we have our breaks we are6John Trimble's handwritten notes on this point reads as follows, "III Rest Periods(at Mechanics stay at press)." ADMIRAL LINEN SERVICE365allowed to leave the premises or do anything that the time allows us to do.6[Emphasis supplied.]The Trimbles and the other witnesses for the Respondent denied, although manyof these denials were of the "do not remember," "do not recall," or "did not hear"variety, that any threats were made in these speeches.Thus there is a direct con-flict between the testimony of the witnesses for the General Counsel and those forRespondent.The Trial Examiner is convinced that the Trimbles did, in fact, threatento curtail the benefits given by Respondent to the employees if the Union werevoted into the plant.? He so finds.2.GlodineWilliamsAs of August 29 one of Respondent's regular pressers was on vacation.A weekor so before Respondent had sought the help of another laundry in locating a presser.As a result of this inquiry one Beatrice Holton (or Horton) had been contacted andaccepted for employment by Respondent.But since that time Holton had not re-ported for work.Respondent therefore had several presses standing idle.About 7 a.m. on August 29 Glodine Williams applied to Respondent's AssistantSuperintendent John Berry for work and requested work as a checker.Under ques-tioning by Berry, Glodine denied having had experience as a presser despite the factthat she had had several years of such experience. In spite of her professed inex-perience, Berry promptly assigned Glodine to a vacant press.Although Respondent did not and could not have realized it at the time of hire,Glodine was in fact the spearhead of the Union's organizational drive which Re-spondent had been anticipating at least since August 24. She had applied for workdirectly from union headquarters.Glodine had worked for some 14 years for Mechanics Uniform Supply Company,had signed a union authorization card while still employed there, but had beendischarged for reasons not disclosed in this record sometime in early July.Sheapplied for work with Respondent because she needed a job and at the requestof the Union in order to try to organize the employees of Respondent.During August 29 and 30,8 Glodine let it be known to the employees during thebreak periods that she had union authorization cards for distribution and that shewould have some such cards under her purse lying on her press for any employeewho might want one.A number of the employees including Marie Brown and Evelyn White acceptedsuch authorization cards from Glodine, signed them, and returned them to Glodineat her press.Both the named employees also secured other authorization cards fromunder Glodine's purse on the press, had them executed by other employees, and thenreturned them to Glodine at her press during working hours. In all the Unionreceived some 29 signed authorization cards through these effort of Glodine.Glodine herself testified that, so far as she knew, none of Respondent's officials orsupervisors had seen her engaging in these union activitiesIn his testimony Duff Trimble admitted that he had seen some union authoriza-tion cards in the front of the plant (where the presses are located) but was not surewhether he had seen them before or after the discharge of Glodine.It is obvious that the mere acts of passing out and returning as many as 29 unionapplications from and to Glodine's press over a period of 1 or 2 days in a plantof 188 employees under the direct supervision of two assistant superintendents, JohnBerry and Les Craft, must necessarily have created a considerable amount of un-6Regarding this statement of affairs at Mechanics Uniforms referred to above, DuffTrimble also testified as follows: "I never said it is a fact because I did not know it tobe a fact and don't to this day."7The parenthetical reference to Mechanics Uniform Supply Company in John Trimble'snotes, noted in footnote above, as well as Duff Trimble's own description of his talk on thisoccasion prove that through these talks Respondent intended to convey the implication atleast of the probable loss of fringe benefits to the employees if they should become inter-ested in union representation.That would be the only possible purpose for Respondent'seven mentioning the fact that rest periods had been curtainedatMechanicswith theadvent of the Union in that plantDuff made the threat quite explicit.Honest appear-ing witnesses for the General Counsel testified that John Trimble was explicit in histhreats also.Under these circumstances the Trial Examiner cannot credit John Trimble'sdenials thereof.8Glodine testified that the first day she distributed union cards to the employees was onAugust 30 but apparently some of the employees either secured such cards from her onAugust 29 or else were mistaken as to the date on which they secured such cards. 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDusual and noticeable activity at or near the press of Glodine WilliamsWith Berryand Craft having just been alerted to the probability of just such unusual activitywithin the week, it is inconceivable that such activity could havegoneunnoticed byboth supervisors long, especially as Duff, whose work was mostly in the office, admitsto having seen such cards.Under these circumstances the Trial Examiner cannotcredit Respondent's claims that it knew nothing of Glodine's activities.As Glodine was preparing to depart from the plant on August 30, her second day,Berry asked her if she was "satisfied."Glodine answered that she was only tryingto find out how many pieces she had pressed that day.Glodine reported for work at the usual time on Thursday, August 31, cleaned upher press as required, and was beginning to press when Berry walked up, stood silentlywatching her for several minutes, and then said, "There is no use your going to work,go in the office and get your money."As ordered, Glodme clocked out and received her pay. She has never since beenemployed by Respondent.3.Other eventsOn August 31, John Trimble received a telephone call from Bailey, president ofthe Union, in which Bailey claimed that the Union represented a majority of theRespondent's employees.John Trimble claimed that this was the first informa-tion that he had regarding the union organizational drive. In view of Duff Trimble'stestimony, however, this seems hardly likely.Either just before or just after the discharge of Glodine Respondent hired thenonlawyer management and labor relations consultant, Clifford G Shawd of SanAntonio, Texas,9 to take care of what Respondent considered, according to Shawd, its"number one problem." the Union's organizational drive.Shawd's first suggestion to Respondent on this problem was that Respondent posta sign or rule against "solicitation" in the plant.Although the testimony shows thatsuch a no-solicitation sign was in fact posted, Respondent was unable to locate sameto produce at the hearingOn September 1 the Union handed out leaflets at the plant to the employees.Employee Evelyn White was at her work station folding towels while perusingone of these leaflets.There was a batch of such leaflets at the end of her table.Les Craft walked up to her and asked White if she "had read the signs saying that ifthey caught anybody reading handbills that they were going to fire them."Whitedenied having seen such a notice.Craft then ordered her to throw her own andthe batch of handbills into the trash can 10About this same time Craft inquired of employee Marie Brown if she had signeda union card.When Brown answered that she had not, Craft answered that she"better had not "On several other occasions Craft inquired of Brown if she knewof any employees who had signed union cards. On one occasion, at least, he addedthat he did not want the Union in the plant and was going "to get rid" of anyone whohad signed a union card.l'0This is one date about which the witnesses for Respondent,including Shawd, werealmost studiously uncertainShawd's testimony was that he was hired "about the firstof September " But Shawd also was uncertain as to whether he had been consulted aboutthe discharge of Glodine prior to that event or not.According to his testimony,his un-certainty stemmed from the fact that he had heard so much about that discharge.Duffalso was uncertain as to whether he had consulted Shawd prior to that discharge butfinally came to the conclusion that he had not because the first question Shawd had askedupon being employed was whether anyone had been discharged which, of course,broughtup the Glodine Williams' ease.10 Craft admitted having had a conversation with White regarding leafletsHis explana-tion was that he merely admonished her about reading anything on working time. Craft'scredibility as a witness will be discussed hereinafterThe Trial Examiner credits thetestimonyofWhite.11The following direct examination of Les Craft is typical of Craft as a witness:Q. . . . did you on or about September 1, 1961, prior to that or after that date,interrogate any employee concerning her union membership,activities and desires?A. No, sir.Q. Did you ever ask any employee whether she was a member of the Union or hadsigned a union card?A. I don't remember.Imight have I am not sureQ.You don't recall whether you did or not?A. No, sir. ADMIRAL LINEN SERVICE3674. Jearline DickersonJearline Dickerson had worked for Respondent off and on ever since Respondent'splant opened in 1948, 14 years or so before the hearing. Jearline had returnedfrom a 13-month maternity leave in March or April 1960 and had worked for Re-spondent continuously thereafter.In September Jearline was working at 65 centsper hour in Respondent's soil room rolling soiled roller towels on a machine andtying them up for washingThe evidence shows that this was a rather intricate jobof folding these(100-foot roller towels to certain specified lengths and then securelytying them a certain way preparatory to washing.If the job was not done correctly,it caused trouble in washing the towel.On either August 29 or 30 Marie Brown had secured a few union authorizationcards from Glodine Williams at her press.She gave one of these to Jearline whosigned the same and returned it to Marie Brown in the back of Respondent'splantwhich was under the supervision of Les Craft.Marie Brown in turn returned it toGlodine Williams at her press in the front of the plant which was under the super-vision of Assistant Superintendent Berry.On September 2, the Union held its first mass meetingfor Respondent's employeesat a hall on West Street.Jearline attended.Monday, September 4, was Labor Day which apparently is no holiday in Texas asRespondent had instructed its employees that they were all expected to work thatMonday.Jearline's baby took sick early on the morning of September 4. Early that morningshe took her baby to the clinic where the baby was treated by a doctor.12Jearlinedid not go to the Respondent'splant that Monday.There is a dispute between Jearline and Craft as to whether Jearline made anyeffort to telephone Respondent'splant to request permission of the Respondent tobe absent that day in order to take her child to the doctor Jearline testified that shecalled and notified whoever answered the telephone about 6 a.m.Craft on the otherhand testified that, when Jearline failed to appear for work,he inquired of oneof the two employees who were at the plant prior to its opening for the employeesat or about 7 a.m., if he had received any message from Jearline regarding her absence.This man, according to Craft, denied having received any such telephone call fromJearline.Craft was indecisive as to whether he had or had not talked to the otherman, a Trimble,on duty at the plant at 6 a m., about the matter.Respondent failedto call either Trimble or the other man on duty to refute Jearline's testimony of her6 a m. telephone call.Respondent made no showing that either of these men wasunavailable.Under all these circumstances,the Trial Examiner would have to findthat Jearline made the telephone call as she testified-if such finding were necessaryto a decision here which the Trial Examiner does not believe it isSometime during the afternoon of Labor Day, Craft informed Duff Trimble ofJearline's absence, that she was "irregular"in attendance staying away frequentlyQ.Well,did you ask Marie Brown whether she had signed a union card or was amember of the Union?A. I don't remember.Imight have I am not sure.Q All rightDid you ever threaten Marie Brown or any other employee withdischarge or other reprisals if she became a member of the Union'A. No, sirQ You did not'A No, sirQ Did you ever make any statement to Marie Brown or to any other employee thatyou were going to get rid of one,anyone who belonged to the Union?A No, sirQ. Did you ever ask Marie Brown if she knew who else had signed up with theUnion or belonged to the Union?A I don't rememberQ.Well, to the best of your recollection did you or did you not?A Well,to the best of my recollection I didn'tIn comparison with actuality the printed page makes Craft appear an incisive witnessHe was anything butThe one decisive answer he knew was that he had"not coerced orintimidated or threatened"any employee.Yet Respondent amended its answer at thebeginning of the hearing to admit that Craft had kept a union meeting on September 17under surveillanceObviously Craft's definition of a "threat" was not that of the courts,or of the BoardThe Trial Examiner was unable to credit Craft's denials.12The doctor'sreceipt for this bill dated September 4 was produced in verification ofthis testimony. 368DECISIONSOF NATIONALLABOR RELATIONS BOARDon Mondays and Fridays because of "toothaches," and was a `little slow" in herwork.They decided to discharge Jearline.When Jearline reported for work on the morning of September 5, Craft told herto "get her money."When Jearline inquired why she was being discharged, Crafttold her that she "was not getting the work out."Jearline then appealed to Berry and thereafter to John Trimble.Neither knewthe reason for the discharge.But after Jearline mentioned the fact that Craft hadstated that she was irregular in attendance, John Trimble went to the Respondent'ssocial security records where he purported -to find confirmation of this claim of ir-regular attandance and, hence, he testified he backed the decision to discharge Jearline.Actually Jearline's timecards disprove any irregularity.Jearline was thus discharged and has never been recalled to work.5.The shirt linesIn September 1961, Respondent used two lines of three girls each to press shirts.The first girl on the line pressed the cuffs, collars, and sleeves, the second girl pressedthe fronts and backs, and the third girl on the line folded the pressed shirts. Bothlines operated exactly in the same fashion.In the above order of operations, the first line consisted of Katherine Miller,ClimettMills, and Melvin Minter while the second line was Carlotta Caballero,Rosetta Hall, and Laydell Robinson.On August 30 Hall had secured union authorization cards from Glodine Williams.Miller, Robinson, Hall, and Mills each signed such a card and Mills returned the,signed cards to Glodine.Only Caballero and Minter did not sign.On Friday before Labor Day Craft told the girls on the shirt line that theywould have to work on Labor Day, Monday, September 4, but would probably-only have to work half a day until they got out all of the work.On September 2 Mills, at least, attended the first union meeting held that day._She saw neither Caballero nor Minter at the meeting.On Labor Day the two shirt lines worked until about 4:45 p.m. when, althoughithere was still some work left to be done, all six decided to, and did, quit work for-the day.All of them left the plant and went home except Caballero who apparentlywaited in the plant for her daughter who also worked there to finish up.When Craft reported to Duff Trimble that the girls had all left the plant, Duff`testified that he ordered "the girls" fired and that they should not be permitted to,work thereafter.However, the next morning Craft, not having any replacements, put the girls.back to work.Upon seeing the shirt lines back at work that morning, Duff telephoned CliffordiShawd 13 for adviceas towhat action he should take.After Shawd "weighed the:whole thing" and decided that "it might possibly not be sound" to discharge themat that time, he advised that the girls be given a written warning which he dictatedto Duff over the telephone.On September 7 Respondent handed Mills, Miller, Robinson, and Hall each a copy!of the following letter:On September 4, 1961, you refused to work overtime as you were requestedto,work by your supervisor.As you know and as you have been regularlyscheduled to work, it is the practice for you to continue working until that day'sproduction has been completed.This you were specifically requested to do,by your supervisor on the above date.Please, therefore, be warned that this company cannot and will not tolerate'such insubordination and refusal to work overtime.Further instances of this.type may result in your being discharged.It is admitted the neither Minter nor Caballero receivedwarnings.At the hearing Respondent explained its failure to give such warnings to Minterand Caballero on the ground that they had been in the plant and available to con-tinue to work.The timecards prove that Caballero and Miller were the first girlson the lines to check out. It is uncontradicted that Minter, who checked out 12minutes or less later than the other girls drove off while Mills was still waiting- forher bus.18 Shawd had been hired by Respondent by this time at least.From the fact thatShawd was promptly consulted on what appears to have been only a plant disciplinaryproblem, it appears that Craft and Duff at least considered this matter to be part and,parcel of Respondent's "number one problem," the union organizational drive ADMIRAL LINEN SERVICE369On Friday,September 15, Craft notified the shirt line girls that the Respondentwould operate on Saturday but that by so working they probably would only haveto work half a day on the following Monday. It is to be recalled that John Trimblehad mentioned in his August 24 speech as one of the benefits Respondent had givenits employees was Saturday as a nonworkday.The two shirt lines worked a full day that Saturday.Anotherunion meeting for the employees was scheduled for Sunday,Septem-ber 17.Sometime on Saturday, September 16, Craft told Duff Trimble, "Well, Ithink I will go down there [to the union meeting]tomorrow."Duff answered,"Well, that probably is a good idea."On September17, Craftsat in an automobile outside the union meeting hall watch-ing all the employees go by.Mills spotted him watching her as she went into themeeting.Respondent'samendment to its answer at the beginning of the hearingadmitted that Craft had kept this union meeting under surveillance.Thereafter Craft reported back to Duff and John Trimble and gave them thenames of at least some of the employees he had seen going to the meeting. Re-spondent'switnesses were all certain thatCrafthad reported the names of employeesCooper, Melvin Minter,and Mills as having attended the meeting.Both Cooperand Minter happened to still be employed by Respondent at the time of the hearing.Outside of these three names Respondent'switnesses became uncertain.Duff "wasnot certain" but thought it "possible" that Craft had also reported the names of Mills,Miller, Hall, and Robinson as having been in attendance.Craft recalled having seenCooper, Minter, and Mills but after that his memory again forsook him.On Monday,September 18, the two shirt lines finished up the work on hand byabout 11:30 a.m., and, as was customary,when the work was finished,all six puton their street clothes, punched out, and started home.Before they had gotten farCraft called them back and told them that there was one lot of "stock shirts that hadto be gotten out." 14Craft also told the girls that these shirts would be out "in a fewminutes."A "lot" of shirts consists of from 40 to 300 shirts.While waiting,the girls located three "nets"of starched shirts consistingin totoof about 40 shirts which they pressed in about 15 minutes and then sat down to waitagain.After waiting another hour or more the girls inquired again when the shirts wouldbe finished and were again informed "in a few minutes"At 1:30 p.m., when theshirts still had not appeared, all the girls punched out and went home.The lastone to depart apparently was Minter whose departure was 6 minutes or less afterthat of the others.The record fails to disclose when the lot finally appeared.That afternoon Duff set about trying to locate a new crew of shirt pressers whileCraft and Berry tried to train a new crew from employees in the plant.The evidenceis that it takes a new girl several weeks in order to match the speed of experiencedshirt pressers.WhenHall, Robinson,Mills, and Miller reported for work as usual on Septem-ber 19, they found a new pressing line working with Caballero on the shirt lines.Minter failed to report for work that morning 15 but Respondent permitted her toreturn to work on the shirt line the following day.Hall,Robinson, Mills, and Millerwere discharged and have never since been reemployed.Duff testified that Respondent gave Caballero and Minterverbalreprimands forhaving left work early on September 18 but did not discharge them as they had re-,ceived no written warning as had the others on September 7.He gave no explana-tion for the change from written to verbal reprimands.6. Shawd's speechItwas only a few days thereafter during the third week of September that theRespondent decided to assemble its employees in the parking lot during workinghours to hear a speech by Clifford G. Shawd.Employee Rebecca Gonzales,subsequently discharged for reasons other than unionactivity,recalled Shawd's speech at that time as follows:Q. (By Mr.HELMS.)In this meeting in the latter part of September, whatdid Mr. Shawd say?14 Stock shirtsare thoseunrented shirts which Respondenthas on hand in reserve whichithopes atsome time to rent to some customer15Minter reportedtoMillsthat she hadbeen off sickon September 19 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDA.Well, he said that the union was not good and that they were just out try-ing to get our money and that if the union would win in the plant that strikerscould be replaced permanently.****A.Yes, he showed us pictures of some individuals that I couldn't see verywell from the distance where I was standing.A.Well, he identified them as union organizers, that they had apparentlyswindled some people out of their money, or something.A.He told us that if we voted for the union and it didn't win that the onesthat had voted for the union would be fired.******A.Yes, he also said that you had to be a citizen to vote and if you were nota citizen you would be deported.Gonzales also estimated without contradiction that at this time approximatelythree-quarters of Respondent's employees were of Mexican descent.On direct examination Shawd described the speech he made at this time as follows:In the first meeting I was introduced by Mr. John Trimble.Then I intro-duced myself and my topic, telling them I came sort of as a doctor, that whenemployers had problems such as this, they called me in to see what went wrong.Those were the exact words I used, I am certain.I told them that I could probably see both sides of this thing, that I had beena personnel director in two different firms, and had been recognized by themanagement as having been a little bit too much for the employees in thosesituations.Now, I shall have to go on and I cant's keep it in order as to how I broughtup the subjects.Q.Well, as best you can recall, say what you said and the order that it wassaid in.A. I told them that this, after all, was a good place to work, that they hadasked for jobs there, had remained thereItmust be a good place to workThey had been treated right, and that this matter of being treated right wasthe number one thing to make employees happy on the jobThat they were getting fair wages for the industry, and I don't recall whatbenefits the company had, but I mentioned some of the benefits that the com-pany hadI pointed out that they had what you call the open door, that if an employeehad some matter that they wanted to talk to the boss about, the boss was quitewilling to receive them and welcomed them, that they did not need anybodythere to hold their hands and take them to the boss.That they should look around, and I stopped my talk and gave them a chanceto look around, and said, "Do you see anybody here that can do a better jobof taking you by the hand and representing you than you can represent your-self?Certainly you don't.You don't need a stewardYou don't need a union "I pointed out that this was a matter of not the union and the employees beingagainst the company, this was a matter of the union against the company andthat they were trying to get the employees who were in the middle on this thing,that what they wanted were their dues and the assessments and the initiationfees.I had pictures there, magazine clippings from Look Magazine, and I believefrom Life Magazine, and from U. S. News & World Report, and possibly fromNewsweek.I also had newspaper clippings pertaining to the trials and in some case con-victions and previous convictions of high people in the labor work to showthem that after all, their money was being used for things that they shouldnot want to be a party to.I pointed out that if the union asked for the things the union normally askedfor, that many of the things the union would ask for would be things that thecompany would not believe would be good for the company and some of themnot good for the employees, and that the company would-now, what camefirst ahead of that was about the election.What I said just now was true butsomething else came in ahead.I pointed out how the matter would be resolved, that there would be anelection.The election would be secret and possibly at the early meeting, atleast at one, I took a piece of paper approximately the size of a ballot. I acted ADMIRAL LINEN SERVICE371like I was marking an X on it. I folded that ballot. I showed them how itwould be put in a ballot box and that nobody would know how they voted.I emphasized that the ballot would be secret, that nobody would know, theunion would not know, and therefore they need not fear to be coerced by theunion.I told them that the company would not know how they voted, that nomatter how they voted their job would go on.That I did say two or three times in each meeting.Q. Go ahead, sir.A. I am trying to connect up what came next.I pointed out to them that there. was no coercion upon the part of the com-pany.We are assuring them that their vote is secret, but that we wanted themto be on guard and not be intimidated by the union side, that the story wasgetting to us that some of them were being threatened that if the union won thatthey would lose their job, the union would see that they got fired, and saidthat the company would not be a party to that, that it would be a violation ofState law, and in one meeting I took the law book published by the Secretaryof State and read the Texas law pertaining to it being illegal to discriminatein the matter of job tenure or employment because of a person's membershipor nonmembership in a labor organization.I said that that law was backed by the Texas Rangers, the men in the blackImperial, and that surely they didn't want to monkey with them.Q. All right.What else do you recall that you said in these meetings?A. I brought out questions that had been asked in other organizations andsome of the people there were interested in them, as to what would happenif the union won. I asked-the question I referred to would be "Would every-body have to belong to the union?" I said, "The answer is no. That is up toyou —"Would everybody have to pay dues?" "No, you will never have to paydues in this organization to work at Admiral Linen Service," that that wasTexas law, too.I asked-the question was raised "if there was a strike would we lose ourjobs?"And I pointed out that if the union in its effort to force the companyto agree to the union's proposal would then, if the union would then call astrike, it would be what is known as an economic strike, and that the law pro-vided that we could replace those who went on strike, if we replaced them withpermanent help, and I "picturized" that they would be on the outside in suchcircumstances, those who were on strike, carrying a stick with a sign on it on anice rainy day, or a nice hot day, or cold rainy day, and their jobs would betaken by other people going through the gate, jobs which had rightfully orig-inally belonged to them.I pointed out how the big steel strike lasted, I thought, one hundred forty-twodays.I pointed out that that was over twenty weeks and how in the early daysitwould seem like a vacation because they didn't have to work.Then it wouldget a little tough because they would lose things, they would have to maybelose a washing machine, possibly lose a television or something of that nature.And that pretty soon they would be in pretty hard straits if they held outin a strike like that, and that furthermore, the way it worked, that when theelection was held, if the union should win, that the law provided that the com-pany and the union should sit down and bargain in good faith.Now, I said, "What is bargaining in good faith9 It means that we mustmeet with them at reasonable times and discuss what they want and what wewant and give sensible answers, sensible reasons for why we do want this andwhy we don't want that."I said, "That is the bargaining."7.The wage increase of October 28On September 6, 1961, the Union filed a petition for election among the employeesof Respondent.This petition was docketed in the Board files as Case No. 23-RC-1748 (not published in NLRB volumes).16Following a hearing on this petitionheld on September 28, an Order and Direction of Election was issued on October19, 1961.1The Trial Examiner has taken administrative notice of Case No. 23-RC-1784.662353-63-vol. 138-25 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDDuring the pay period ending October 28,1961,Respondent granted wage in-creases to 32 hourly paid employees working at the plant. It was stipulated thatthese increases"were given to employees including both union and non-unionadherents."According to the testimony of John Trimble, Respondent had 88 employees atthe time of saidincreasesof whom 15 were paid piecework rates. Thus there wereat the time 73 hourly paid employees working for Respondent.B.Conclusions1.The Trimble speechesIn one aspect the present case is almost unique: Respondent fired the first shot.In other words, Respondent opened its antiunion campaign a week or more beforethe Union even started to try to organize Respondent's employees.In fact, John and Duff Trimble were vacationing in California when they receivedword by telephone that it was believed that the anticipated union campaign in theplant was imminent.Within the week, the Trimbles were back at the plant lettingthe employees know that Respondent did not wish them to organize.According toJohn Trimble, in 1949 he discovered that his employees did not even know that Re-spondent did not want them to organize at a time when another union was attempt-ing to organize the plant.Trimble was not going to commit that error in 1961.As found heretofore, John Trimble went beyond the mere expression of the Re-spondent's opposition to union organization by threatening the employees with lossof privileges and benefits voluntarily given the employees in the past by the Re-spondent in the event they should vote for union representation.He and Duff spe-cifically spelled out how the employees of Mechanics Uniform had lost their restperiod privileges after joining the Union.The implication therefrom was unmis-takable.That the employees got the message John and Duff Trimble intended themto receive is clear from the testimony of the employees.As Respondents intended to, and did, threaten the employees with loss of benefitsand privileges in order to discourage them from union membership and activitiesguaranteed the employees by Section 7 of the Act, Respondent thereby interferedwith, restrained, and coerced its employees in violation of Section 8(a)(1) of theAct.2.Other instances of interferenceAs previously noted, Respondent admitted that Assistant Superintendent Les Craftkept the union meeting held on September 17, under surveillance by sitting in hisautomobile across from the union hall and watching all the girls going into themeeting.Promptly thereafter, he reported back to John and Duff Trimble thenames of the Respondent's employees who were in attendance at the meeting.The evidence shows also that Duff Trimble knew and approved of this surveillancein advance. In fact. Duff thought it a "good idea." There can be no doubt that thissurveillance was an intentionally planned part of the Respondent's "going campaign"to defeat the Union.No citation of authorityisnecessaryto show that such surveillanceamounts to acoercion and a violation of Section 8(a) (1) of the Act.In its brief, Respondent admits the violation, but seeksto excuseiton the theorythat Craft's surveillance was "an isolated event."Unfortunately for Respondent'scontention, the facts show that, far from being "isolated" as claimed, this surveillancewas not the only violation of the Act by Craft alone.The evidence proved, and Craft in effect admitted,17 that Craft interrogated em-ployee Marie Brown and other employees concerning not only theirown union mem-bership and activities, but also that of other employees in the plant, that he threatened"to get rid" of any employee who was for the Union, and also threatened EvelynWhite with discharge under an alleged company rule authorizing the discharge ofany employee caught readingunion leaflets.18As all these actions of Craft were intended to, and did,intereferewith,restrain,and coerce the employeesin an effortto discourage union membership and activityamong the employees, Respondent did thereby violateSection 8(a)(1) of the Act.'?See the portions of Craft's testimony quotedsupra.'s In view of Craft's proven authority to discharge,It Is Immaterial whether Respondenthad actually posted such a rule as Craft referred to or not. The coercive effect on the em-ployee was the same in either event.The purported rule as described by Craft was itselfa violation of Section 8(a) (1) of the Act not being limited as to time or place ADMIRAL LINEN SERVICE3733.The discharge of Glodine WilliamsGlodine Williams was the Union's original secret assault force at Respondent'splant.On August 29, Respondent, unwitting of the above fact, hired Glodine.Onthe next day, Glodine passed out unsigned authorization cards and receivedthe signedcards back at her workplace in the plant.On the third day, Respondent dischargedGlodine almost before she was able to get to her work station.A strongerprima faciecase is hard toimagine.To this Respondent interposed two main defenses: (1) it had no knowledge ofGlodine's union activity; and (2) it had no work for Glodine.Glodine herself very honestly testified that, so far as she knew, no official orsupervisor of Respondent saw her distributing or receiving authorization cards.But the fact of the matter is that Glodine had walked intoa plantwhich had justbeen alerted to the probability of an immediate union organizational drive amongits employees.Glodine's supervisor, Berry, was not only alerted for union activitiesbut also Glodine had informed him that she was an inexperienced operator on thepress.Berry, therefore, had two good reasons to keep a close eye on Glodine andher work.Then the mere act of various and sundry plant employees picking up and returning29 or so authorization cards to Glodine in a period of 1 or 2 days must necessarilyhave caused considerable strange and unusual activity around Glodine's press duringher employment by Respondent. It is inconceivable that so much activity in sucha short period of time around the workplace of a new and supposedly inexperiencedemployee could have gone unnoticed under the alert eyes of two supervisors.Thefacts indicate that it in fact did not.The Trial Examiner so finds, especially in viewof the fact that Duff Trimble, whose work in large part kept him in the office, ac-knowledged that he had seen union authorization cards in the front of the plantwhere Glodine's press was located.19Accordingly, the Trial Examiner finds that this defense of lack of knowledge iswithout merit.Secondly, Respondent claimed that it actually had no work for Glodine and thatBerry merely gave her a day or two of work out of sympathy for her. The evidence,however, shows that Respondent had several vacant presses at the time and thatone regular presser was on vacation. The situation on pressers was such that a weekor so before August 29, Respondent had applied to another laundry in its efforts tolocate a presser.Through the good offices of this other laundry, Respondent hadsucceeded in locating a presser named Beatrice Holton.Respondent promptly"hired" Holton as a presser.But the facts also show that after she had been hired,Holton failed to report for work.Consequently when Glodine applied for work onAugust 29, Berry immediately hired her and assigned her to a pressing machine.The fact that Berry promptly assigned Glodine to a vacant press despite her claimedinexperience thereon further indicates how badly Respondent needed pressers at thistime.As a sort of corollary to the above, Respondent also contended that, when Holtonfinally reported for work about noon on Glodine's second day of employment,August 30, Respondent honored its commitment of employment made to her a weekor so before because that commitment was made prior to the actual employment ofGlodine. In a plant where the labor turnover admittedly runs between 200 and 300percent per year and where employment is described in its own brief as being"casual," this argument verges on the ridiculous.Nor, as will be seen, is this the onlyinstant in this record where Respondent treated its employees in a disparate fashiondepending upon whether the employee involved was known to be a union adherentor was known to be antiunion.Thus it becomes perfectly apparent that the reasons Respondent chose to assignfor the discharge of Glodine Williams are without merit.Accordingly, the Trial Examiner must find that Respondent discharged GlodineWilliams on August 31 because of her union membership and activities and in orderto discourage such membership and such activities among its employees in violationof Section 8(a) (1) and (3) of the Act.4. Jearline DickersonWhereas Glodine was the active type of union adherent, Jearline Dickerson wasmore the passive type.When employee Marie Brown brought Jearline an authoriza-tion card in the plant on August 30, Jearline signed it and had it returned to Glodine.19Duff's onlyuncertainty was as to the time, whether he saw those authorization cardsbefore orafterthe discharge of Glodine. 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe only other noticeable union activity Jearline indulged in was to attend thefirst union meeting on September2.Thereisno evidence in this record that Re-spondent had this meeting under surveillance so there is no evidence that Respondentknew of Jearline's attendance on September 2.At the hearing the Respondent contended that it had discharged Jearline for causebecause: (1) she failed to request permission to be absent from work on Labor Day;(2) her alleged irregular attendance; and (3) her failure to get out the work.As indicated before, the evidence presented here has required a finding againstRespondent in regard to Respondent's first point.At the hearing Respondent produced a number, but not all, of Jearline's timecardsfor the year 1961.These records disprove Respondent's contention that Jearlinewas irregular in attendance.These records show a steady employment record withonly a day off on August 10 and a half day off on June 8 and that the last time priorto her discharge she had been absent on a Monday was on Monday, April 24, andthat the last Friday she missed was on February 17.Craft's claim that Jearline was "a little slow" in her work is refuted by the factthat he had no one trained to replace Jearline despite her alleged shortcomings.The evidence, in fact, proves that Craft had difficulties on Jearline's job after herdismissal.Respondent's brief speaks of employment at Respondent's plant as, being "casual."In view of the admitted turnover annually in employment of 200 to 300 percent, thisdescription appears accurate.But, on the other hand, it makes the Respondent's ac-tion in discharging Jearline, a veteran of some 13 years' employment with Re-spondent, for allegedly failing to request permission to be absent on 1 day forthe purpose of taking her baby to the doctor, verge on the ludicrous.Obviously therewas more to the discharge of Jearline than just this one supposedly missed telephonecall.Respondent's precipitant discharges of Glodine and Jearline when compared withthe consideration given to an employee Holton who had failed to report for workfor practically a week after supposedly being hired raises the question of the dis-parity of treatment by Respondent of those suspected of union activity as againstthose not so suspected.The following testimony by Superintendent Berry thus becomes illuminating:Q. Now, at the time Jearline Dickerson was terminated did you have anyknowledge concerning any union activity on her part?A. I will be honest with you, I didn't think Jearline had signed one of thosecards.TRIAL EXAMINER: You didn't think that shehad signed one?THE WITNESS: No, I really didn't.TRIAL EXAMINER: What made you think she had not signed one?THE WITNESS: Well, lust the way she acted.TRIAL EXAMINER: How was that?The WITNESS: Well, she just didn't act like some of them around there thathad signed one.Berry later amplified this interesting theory as follows:Q. Well, now can you tell me how you came to the conclusion from her actionsthat Jearline had not signed a card?A. Well, it was because she acted just like she always did. She didn't changea bit, as far- as I could see, just exactly like she always did, no difference in herwhatever that I could see.Q. Some of the employees, some of the other employees did change?A. Oh, yes, some of them would get so smart around there, they would thinkthey owned the place, you couldn't fire them or anything.*******Q. Did you think that you could tell when a girl had joined the Union or not?A. No, I really-I wasn't-not any thought entered my mind. But if youhad been working a girl for 4 or 5 years, and she always did her job right,knew was particular, you know, raised sand, and then take a piece of linenwith a big hole in it and put it in the linen going out to a customer that sheknew was particular, you know, raised sand, and then take a piece of linenthat was good and all it had was a little burnt place in it, and take it and tear itup and put it in the rags, I wouldn't let them tear up anything, because if theystarted tearing up the good linen, I would take another woman, pay anotherwoman in the room to inspect all linen, and if there was anything that had .to bein the rags, I would let her do it. ADMIRAL LINEN SERVICE375Q.Well, now let me ask you, I am interested, did you think that this womanwho tore up that sheet had signed a union card, is that what you are trying totell us?A. I figured something was wrong with her. She had been working for mefor a good while and all at once she just got out of hand. I don't know, wouldn'titmake you think it?Q.Well, I don't know, I am asking you.You made this remark that Jearlinedidn't look as though she had signed a card.A. That's right, she didn't act like it to me. I don't know, I didn't see anydifference in it.From the total lack of merit in the reasons assigned by Respondent for the dis-charge of Jearline, it becomes obvious that, while Berry may not have thought thatJearline had changed enough to merit the conclusion that she had signed a unioncard,Duff Trimble and Craft considered that her failure to report for work onLabor Day sufficiently "smart" or "out of hand" as to prove her adherence to theUnion and thus cause her discharge.Accordingly, the Trial Examiner must find that Respondent discharged TearlineDickerson on September 5, because it knew or suspected that Dickerson had joinedor assisted the Union in violation of Section 8(a)(1) and (3) of the Act.5.Discharge of four shirt line girlsRespondent employed six girls on its two shirt lines.On August 30, four of them(Rosetta Hall, Climett Mills, Laydell Robinson, and Katherine Miller) signed Unionauthorization cards while two (Carlotta Caballero and Melvin Minter) refused.Hallhad secured the blank cards from Glodine Williams in the plant while Mills returnedthe signed cards to Glodine.On September 4, Labor Day, all six girls decided to quit work for the day about4:30 p.m. although there were still some shirts to iron.The four were givenwritten warning slips by Respondent for this failure to work overtime,20 the othertwo were not.On September 18 all six of the girls again quit work early in the afternoon afterwaiting for an hour and a half or 2 hours without pay for one lot of shirts whichCraft had told them would be ready in a few minutes at the time they started waiting.The four were peremptorily discharged the next day.The two continued to workfor Respondent.Why this obviously disparate treatment of the four as contrasted with the treat-ment afforded the two, especially as all six had been guilty, if any were guilty, of ex-actly the same offense at the same time?Respondent says that the reason the two did not receive the written warningsfor the September 4 episode was that Caballero and Minter were still in the plantavailable for work when Craft discovered that the lines had ceased working.Butthe undisputed facts show that Caballero was the second of the six girls to punchher card out that day and that Minter drove away from the plant while Mills wasstillwaiting for her bus at the coiner. If the two were in fact available when Craftdiscovered that the lines had quit for the day, then Craft's discovery had been madewith almost split second accuracy.As to the September 18 episode Respondent contends that the two were not dis-charged with the four because the two had not been given written warnings forthe previous occasion as had the four.This sounds like a "fine" distinction but itdoes not explain why on September 18 Respondent again reversed its policy of writtenwarnings and failed to give the two the same written warnings for their part inthe Septembef 18 episode which Respondent had given the four for the episodeof September 4.Thus, on September 18 Respondent engaged in more and furtherdisparate treatment between that accorded the two as against that given the four.The "offenses" were identical but not so the discipline meted out 21However, there is one distinguishing feature between the four and the two.Thefour were active union adherents, having signed union authorization cards and havingattended union meetings.The two were not. As found heretofore, Craft kept the20As Respondent consulted Shawd,the man whom it had hired to run its antiunioncampaign for it, it would seem that Respondent considered the matter to be of moresignificance than just an ordinary matter of plant discipline.n Duff Trimble testified that he was sure that on September 19 both Caballero andMinter received"verbal"-not written-warnings.But Minter did not report for workon September 19. 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion meeting of September 17 under surveillance for an hour and promptly there-after reported the names of the employees who attended that meeting to the Trimbles.All witnesses agree that Craft both saw and reported Mills.Thereafter Craft'smind, as was not unusual at this hearing, went blank as to any other union adherentshe had reported although he did recall reporting the names of employees Minterand Cooper, both of whom were still employed by Respondent.Duff Trimble re-called the fact that Craft reported the above three names and "possibly" the namesof Rosetta Hall, Laydell Robinson, and Katherine Miller.22Although Craft purported to report the name of Minter, Mills did not see her atthe meeting so that there is a conflict between these two witnesses as to whetherMinter attended the meeting or not.Although there was no showing that Minterwas unavailable, Respondent did not see fit to call her as a witness to resolve theconflict.The inference growing from this failure is that her testimony would nothave assisted Respondent.As Mills gave all the appearances of being an honest,straightforwardwitness,whereas the same cannot be said of Craft, the TrialExaminer accepts Mills' testimony that Minter did not attend the union meeting ofSeptember 17.As Craft kept that meeting under surveillance, he and Respondentboth knew that Minter was not in attendance despite any report which he may havemade to the Trimbles.Consequently the Trial Examiner believes, and therefore finds, that Respondentengaged in the aforementioned disparate treatment between the two groups becauseRespondent knew that the four were active union adherents whereas it also knewthat the two were not.This also explains why Respondent discharged the four and not the other two.Accordingly, the Trial Examiner must find that the Respondent discharged RosettaHall,ClimettMills,Laydell Robinson, and KatherineMiller on September 19,1961, because of their membership in and activities on behalf of the Union in viola-tion of Section 8 (a) (3) and (1) of the Act.6.The Shawd speechThe speech by Shawd was an integral portion of Respondent's "going campaign"to win the employees from the Union at the anticipated Board representation elec-tion.Itwas deliberately given by Respondent and its agent, Shawd, with theintent and purpose of defeating any possibility that the employees would at thatelection select the Union to represent them in collective bargaining with Respondent.Respondent is, therefore, responsible for that speech.If this speech had been given by Shawd as a theoretical exercise before an audiencelearned in the law of labor relations, it would have to be understood and judgedon the basis of the sophistication of that audience.Such an audience would nodoubt say that the speech was what is euphemistically called a "noncoercive speech"in that, with one possible exception, there is not one threat or promise of benefitexplicit therein.But on the occasion at issue here, Shawd's audience was not composed of laborrelations experts but, on the contrary, his audience consisted exclusively of employeesuntrained in the intricacies and the technicalities of the laws of labor relations, manyof whom no doubt were then engaged in their first attempt at union organization.Section 7 of the Act guarantees to employees "the right to self-organization, toform, join, or assist labor organizations.."Section 8(a)(1) of the Act forbidsan employer from interfering with, restraining, or coercing its employees in the rightsguaranteed to them by Section 7 of the Act.Accordingly, in order to determine whether Shawd's speech violated the freedomto engage in union activities guaranteed to employees in Section 7 and Section 8 (a) (1)of the Act. Shawd's speech must be understood and interpreted as the ordinaryemployee unlearned in the law of labor relations who stood and listened theretowould have understood and interpreted it.The question at issue here really becomeswhat did that theoretical, ordinary, listening, unsophisticated employee understandShawd to mean by his words in the light of the existing circumstances as that ordinaryemployee knew them to be and what effect those words and that meaning underthe circumstances was intended to have upon that employee.The preamble to Shawd's speech was, of course, that the Respondent's was the bestof all possible places to work although, at the hearing at least, Shawd was unableto recall what benefits, if any, Respondent gave to its employees. Shawd specificallymentioned that the employees were getting "fair wages for the industry."However,22 It is to be recalledthat at thecommencement of the hearing Respondent amendedits answer in order to admitthe Craftsurveillance.This in turn gave Craft the oppor-tunityto recall having reported the name ofMinter. ADMIRAL LINEN SERVICE377'within a month thereafter, the Respondent had discovered that 43 percent of its em-ployees were, in fact, being underpaid and by unilateral action raised their wages.Shawd made no mention of this prospect.Then Shawd got to the meat of his speech: unions were bad for the employer andthe employee and were only interested in the money they could extract from theemployees.Here he raised the question of the high costs of union organization: thedues, the assessments, and the initiation fees.Thereby he raised the fear among theemployees of the high monetary expense of any unionization to them.Having raised the fear of the costs, Shawd next showed pictures from nationalmagazines of allegedly unscrupulous labor leaders who had purportedly bilked theirunion members and milked the union treasury of the funds contributed by its mem-bers, thereby raising the fears of the listening employees both as to the integrityof union leadership and of the safety of the money they themselves would becontributing to the union treasury.Following this Shawd assured the employees that "there was no coercion on thepart of" Respondent.But these employees had seen Glodine Williams dischargedthe day after she had been distributing union authorization cards, Jearline Dickersondismissed after 13 years' employment 2 days after she had attended a union meeting,and, only a few days previously, four girls fired by Craft 2 days after he had beenseen keeping the union meeting of September 17 under surveillance.These thingsdid not amount to "coercion?"Thereby Shawd raised in the employees the fearof loss of employment by engaging in union activities such as distributing authoriza-tion cards and attending union meetings.Shawd contrasted the "no coercion from the Company" theory by warning theattentive employees against all coercion by the unions.He said he had reports thatthe Union was threatening employees that if it won the election, the employees wouldlose their jobs, the Union would get them fired.23Thereby Shawd sought to createfear among his audience that a union victorious in the election would cost themtheir jobs and on the other hand, to place Respondent in the role of the savior oftheir employment, implicit, of course, on the contingency that the Union lost theelection.Shawd next brought forth the Texas right-to-work law saying "that law was backedby the Texas Rangers, the men in the black Imperials, and that surely they [pre-sumably the employees and the Union] didn't want to monkey with them [theRangers]."As the Texas Rangers are far-famed criminal policemen, Shawd therebysought to raise among the employees the fear of some sort of criminal liabilitygrowing out of union activity.The sophisticate knows that "the men in the blackImperials" have little, if any, jurisdiction in labor relations.But the theoreticalemployee would not. Shawd's threat here was practically explicit.From that Shawd turned to the fact that, if the Union called a strike in order toget its demands, "the law provided that we could replace those who went on strike"so that other persons would take the jobs in the plant "which had rightfully originallybelonged" to the strikers who would have to remain outside the plant carrying "astick with a sign on it.",Of course in this connection Shawd made quick mention of the fact that he re-ferred to an "economic strike."He omitted any mention of an unfair labor practicestrike.But does the ordinary, unsophisticated employee working for 65 cents perhour recognize the subtle legal distinction between "economic" and "unfair laborpractice" strikes?All the ordinary unskilled employee bearing Shawd's descriptionknows is that if he goes on strike he will lose his job.The testimony of employeeGonzales proves that she so understood Shawd's remarks.Did Shawd really expectuntrained employees to understand this legal distinction?Especiallywhen suchexperts as the Board, the courts, and even Trial Examiners sometimes make errorsin these subtle distinctions.Thus Shawd created among his listeners the fear that they lost their jobs when andif they struck and that strikes were almost inevitable when unions represented theemployees in collective bargaining.Shawd then, in his words, "picturized" for theemployees the results of loss of employment through striking, and the hardship ofsuch strikes on employees with their resultant loss of prized personal possessionssuch as televisions and washing machines, etc.Thus Shawd created the fear of finan-cial ruination.Having thus instilled among his hearers the fear of the monetary cost of unioniza-tion, the fear of unscrupulous labor leaders, the fear of loss of union funds, the fear"At the hearing Shawd could not even be sure from whom he supposedly received suchpurported reports.'Furthermore Respondent made no effort to substantiate the truth ofthis claim. 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDof doss of jobs through striking, the fear of ,loss of employment through union effortsand coercion, and the fear of financial ruination, Shawd turned to the utter futilityof the whole union representation effort by paraphrasing Section 8(e) so as to definecollective bargaining as meaning that Respondent would need only to state "sensiblereasons" for not doing what the Union requested and for doing only that whichRespondent wanted.Thus Shawd added the idea of the complete futility of theunionization effort to the fears already raised.Thus through the use of this dual theme of fear and futility Shawd sought tocoerce the employees into abandoning their efforts at unionization in order to retainthe employment they had. The use of this "fear and futility" theme is not free speechor the expressing of "views, argument, or opinion" such as is protected by Section8(c) of the Act.The deliberate creation of the feeling of fear and futility amongthe employees amounts to coercion whether it be explicit or implicit.This coercionwas implicit throughout Shawd's speech and was used for the purpose of forcingthe abandonment of the union effort.24Accordingly, the Trial Examiner must find that the September speech made byClifford G. Shawd amounted to interference, restraint, and coercion of Respondent'semployees and in order to force them to abandon their efforts at unionization inviolation of Section 8(a)(1) of the Act.7.Wage increasesItwas stipulated at the hearing that "during the pay period ending October 28,1961, 32 hourly-paid employees working in the plant were given wage increases.Further these increases were given to employees including both union and nonunionadherents."The evidence also shows that during this payroll period Respondent employed 88production employees of whom 15 were paid piece-work rates rather than hourlyrates.The official records of the National Labor Relations Board in the case of AdmiralLinen Company, Case No. 23-RC-1784, shows that the Union filed an R petitionon September 6, 1961, on which a hearing was held on September 28, 1961, and adecision issued on October 19, 1961.Thus the facts show that 'the wage increases to 43 percent of Respondent's em-ployees became effective 9 days after the Direction of 'Election had been issued inthe 'Union's R petition.In view of the timing of 'these two events, it becomes apparent that the wage in-crease of October 28, granted'by the unilateral action of Respondent, had at leastsome connection with the anticipated election which, however, was never held becauseof the pendency of this complaint case.It is therefore found that the wage increase of October 28, 1961, was designedto discourage union membership among Respondent's employees by indicating toits employees that such union representation was not necessary or desirable in viola-tion of Section 8(a)(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYIt having been found that the Respondent has engaged in certain unfair labor prac-tices, it will be recommended that it cease and desist therefrom and that it take cer-tain affirmative action designed to effectuate the policies of the Act.Ithaving been found that Respondent discriminated in regard to the hire andtenure of employment of Glodine Williams on August 30, 1961, of Jearline Dicker-son on September 5, 1961, and of Rosetta Hall, Climett Mills, Laydell Robinson,and Katherine Miller on September 19, 1961, by discharging each of them, the TrialExaminer will recommend that Respondent offer to each of them immediate and fullreinstatement to her former or substantially equivalent position, without prejudiceto her seniority or other rights and privileges, and make each of them whole for24 SeeHay'nee Stellite Company, Division of Union Carbide Corporation,136 NLRB 95. ADMIRAL LINEN SERVICE379any loss of pay she may have suffered by reason of said discrimination against herby payment to her of a sum of money equal to that which she would have earned aswages from the date of the discrimination against her to the date of her reinstate-ment, less her net earnings during such period and in accordance with a formulaset forth in F. W.Woolworth Company,90 NLRB 289.Because of the variety of the unfair labor practices engaged in by Respondent, theTrial Examinersenses anattitude of opposition to the purposes of the Act in gen-eral, and hence the Trial Examiner deems it necessary to order that Respondentcease and desist from in any manner infringing upon the rights guaranteed its em-ployees in Section 7 of the Act.CONCLUSIONS OF LAW1.By discharging Glodine Williams on August 30, 1961, Jearline Dickerson onSeptember 5, 1961, and Rosetta Hall, Climett Mills, Laydell Robinson, and Kath-erineMiller on September 19, 1961, thereby discriminating in regard to their hireand tenure of employment, and discouraging union activities among its employees,Respondent has engaged in and is engaging in unfair labor practices within the mean-ing of Section 8(a) (3) ad (1) of the Act.2.By interfering with, restraining, and coercing its employees in the exercise ofthe rights guaranteed to them in Section 7 of the Act, Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8(a)(1)of the Act.3.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in this case, the Trial Examiner recommends that Admiral LinenService,Houston, Texas, its officers, labor relations advisers,agents, successors, andassigns, shall:1.Cease and desist from:(a)Discouraging membership or activities in Local 131, Laundry and Dry Clean-ing International Union, AFL-CIO, or in any other labor organization, or the rightof its employees to engage in concerted activities for the purposes of collective bar-gaining or other mutual aid or protection by discriminatorily discharging any ofthem, or by discriminating in any other manner in regard to their hire or tenure ofemployment or any term or condition of employment.(b) In any other manner interfering with, restraining, or coercing its employeesin the exercise of their right to self-organization, to form, join, or assist Local 131,Laundry and Dry Cleaning International Union, AFL-CIO, or any other labor or-ganization, to bargain collectively through representatives of their own choosing, andto engage in other concerted activities for the purposes of collective bargaining orother mutual aid or protection, or to refrain from any or all such activities, exceptto the extent that such right may be affected by an agreement requiring membershipin a labor organization as a condition of employment, as authorized by Section8(a) (3) of the Act, as amended.2.Take the following affirmative action which the Trial Examiner finds will ef-fectuate the policies of the Act:(a)Offer Glodine Williams, Jearline Dickerson, Rosetta Hall, Climett Mills,Laydell Robinson, and Katherine Miller reinstatement to her previous or substan-tially equivalent position and make each of them whole for any loss of earnings eachmay have suffered as a result of the discriminationagainsther in the manner setforth in this Intermediate Report entitled "The Remedy."(b) Preserve and, upon request, make available to the Board or its agents, forexaminationand copying, all payroll records, social security payment records, time-cards,personnelrecords and reports, and all other records necessary to analyze theamount of backpay due under the terms of this recommended order.(c)Post at its plant in Houston, Texas, copies of the notice attached hereto marked"Appendix A." 25Copies of said notice, to be furnished by the Regional Director25 In the event that these Recommendations be adopted by the Board the words "A De-cision and Order" shall be substituted for the words "The Recommendations of a TrialExaminer" in the notice. In the further event that the Board's Order be enforced by adecree of a United States Court of Appeals, the words "Pursuant to a Decree of theUnited States Court of Appeals, Enforcing an Order"shall be substituted for the words"Pursuant to a Decision and Order." 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor the Twenty-third Region,shall, upon being duly signed by Respondent's repre-sentatives,be posted by it immediately upon receipt thereof,and be maintained byit for 60 consecutive days thereafter, in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shall be taken byRespondent to insure that said notices are not altered, defaced, or covered by anyother material.(d)Notify the Regional Director for the Twenty-third Region, in writing, within20 days from the date of the receipt of this Intermediate Report, what steps havebeen taken to comply with the foregoing recommendations 26The Trial Examiner further recommends that, unless within 20 days from the dateof the receipt of this Intermediate Report, Respondent has notified the RegionalDirector that it will comply with the foregoing recommendations, the Board issuean order requiring Respondent to take the aforesaid action.21 In the event that these Recommendations be adopted by the Board, this provisionshall be modified to read. "Notify said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps the Respondent has taken to comply herewith."APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify you that:WE WILL NOT discourage membership in, and activities on behalf of, Local.131, Laundry and Dry CleaningInternationalUnion, AFL-CIO, or in any otherlabor organization, by discriminatorily discharging any of our employees, or bydiscriminating in any other manner in regard to hire and tenure of employmentor any term or condition of employment.WE WILL offer to each of the employees named below immediate and fullreinstatement to her former or substantially equivalent employment and makeeach of them whole for any loss of pay she may have suffered by reason ofthe discrimination practice against her:JearlineDickersonClimettMillsRosetta HallLaydell RobinsonCatherineMillerGlodineWilliamsWE WILL NOT in any manner interfere with, restrain, or coerce our employeesin the exercise of their right to self-organization, to form labor organizations, tojoin or assist Local 131, Laundry and Dry Cleaning International Union, AFL-CIO, or any other labor organization, to bargain collectively through representa-tives of their own choosing, and to engage in any other concerted activities forthe purposes of collective bargaining or other mutual aid or protection, or torefrain from any or all such activities, except to the extent that such right maybe affected by an agreement requiring membership in a labor organization as acondition of employment, as authorized in Section 8(a)(3) of the Act, asamended.All our employees are free to become, remain, or to refrain from becoming orremaining members of the above-named or any other labor organization.ADMIRAL LINEN SERVICE,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 650M & M Building, 1 Main Street, Houston, Texas, Telephone Number, Capitol 2-7201,Extension 041, if they have any question concerning this notice or compliance withitsprovisions.